Case 2:16-cv-02805-MCA-LDW
Case 2:16-cv-02805-MCA-LDW Document
                           Document 196
                                    198 Filed
                                        Filed 05/24/19
                                              05/30/19 Page
                                                       Page 11 of
                                                               of 11 PagelD:
                                                                     PageID: 7193
                                                                             7202


        Lowenstein                                             Michael T.G. Long             One Low enstein Drive
                                                                                             Roseland, New Jersey 07068
        Sandier                                                Partner
                                                                                             T: 9734226726
                                                                                             F: 9734226727
                                                                                             E mlong@lowenstein.com

 May24, 209


 ByECF

 Honorable Madeline Cox Arlco, U.S.D.J.
 United States District Court
 District of New Jersey
 Martin Luther King, Jr. Federal Building and Courthouse
 50 Walnut Street
 Newark, New Jersey 07102


              Re:    Roofers ‘Pension Font/v. Papa, et aL,
                     Civil Action No. 16-2805 (MCA) (LDW)

 Dear Judge Arleo:

 We are liaison counsel for the Lead Plaintiff in the above-captioned matter. We write to request
 a page limit extension for Lead Plaintiff’s reply brief in support of its motion for class
 certification, which is due on June 5, 2019, from the fifteen (15) pages of 14-point proportional
 font permitted by default under local rules, to twenty (20) pages of 14-point proportional
 font. Lead Plaintiff believes this short extension is necessary to adequately reply to the
 arguments raised in Defendants’ 39-page response brief We have conferred with Defendants’
 counsel, who inform us that they do not object to the proposed extension.


 Respectfully submitted,

 /siMichael TG. Long

 Michael TEl. Long



                                             Date:                                  It


                                                                                    HWn. Madeline Cox Arlco




   Lowenstein
   Sandier
  t’l LU W V 0 I K   LUA CS)   ,   C   ro   r’jrw   JIURSLUV        LJTAFI   wsF4IrJ0r0I’4. ri_CD             t_Ci.K,ti,,S;...I.’L LP
